EMPLOYMENT AGREEMENT

THIS AGREEMENT made this 17th day of August, 2004.

BETWEEN:

GAMMACAN, LTD.

, a body corporate with an address of Dinur 36, Kfar Saba, Israel



(the "Company")

AND:

Dan J. Gelvan an individual currently residing at 21 Hashoftim St. Ramat
Hasharon, Israel

(the "Executive")



WHEREAS:



A. The Company has agreed to engage the Executive to serve in the role of the
Chief Executive Officer of the Company;

B. The Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company and that
each of the Company and the Executive have agreed to the terms and conditions
set forth in this Agreement, as evidenced by their execution hereof.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1
CONTRACT FOR SERVICES

1.1 Engagement of Executive. Subject to earlier termination of the Agreement as
hereinafter provided, the Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof. In addition, it is the parties'
intention, that the Executive will be appointed as the CEO of the parent company
of the Company, San Jose International Inc. ("SJI"), all subject to future
approval of SJI. If the Executive will be appointed as the CEO of SJI he will
not be entitled to any compensation other than the salary and additional
compensation to which he is entitled pursuant to this Agreement, but, in such
event, indemnification will be granted to him by SJI in connection with his
position.

1.2 Term. Unless terminated earlier in accordance with the provisions hereof,
the term of employment under this Agreement shall commence on August 18, 2004
and shall continue until terminated by either party as provided herein (the
"Term").

1.3 Exclusive Service. The Executive agrees to faithfully, honestly and
diligently serve the Company and to devote the Executive's time, attention and
best efforts to further the business and interests of the Company during the
period of this Agreement to the exclusion of all other employment unless
specifically authorized by the Company.

1.4 Duties. The Executive's services hereunder shall be provided on the basis of
the following terms and conditions:

(a) reporting directly to the Board of Directors of the Company, the Executive
shall serve as the CEO of the Company;

(b) the Executive shall be responsible for setting the overall corporate
direction for the Company, including establishing and maintaining budgets for
the Company and ensuring the Company has adequate capital for its operations,
marketing and general corporate activities, all subject to any applicable law
and to instructions provided by the Board of Directors of the Company from time
to time;

(c) the Executive shall faithfully, honestly and diligently serve the Company
and cooperate with the Company and utilize maximum professional skill and care
to ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive shall provide any other services
not specifically mentioned herein, but which by reason of the Executive's
capability the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained;

(d) the Executive shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Company; and

(e) the Executive shall report the results of his duties hereunder to the
Company as it may request from time to time.

ARTICLE 2
COMPENSATION

2.1 Salary.

(a) For services rendered by the Executive during the Term, the Executive shall
be paid a monthly salary, payable within 10 days after the end of each month, at
a gross monthly rate of US$ 8,000 (the "Salary"), for the first three months of
employment. Subsequently, the Salary will increase to US$ 9,250 subject to
increases thereafter at the sole discretion of the Board of the Company. The
Salary shall be paid in NIS translated pursuant to the official representative
rate of exchange of the US$ as published by the Bank of Israel on the payment
date. Any deductions required to be made by the Company and submitted to
relevant tax or other authorities will be deducted at source.

(b) The Executive's Assignment is included among the positions of management or
those requiring a special degree of personal trust, and the Company is not able
to supervise the number of working hours of the Executive; therefore the
provisions of the Israel Hours of Work and Rest Law - 1951, will not apply to
the Executive and he will not be entitled to any additional remuneration
whatsoever for his work with the exception of that specifically set out in this
Agreement.

2.2 Executive shall be entitled to participate in the employee Stock Option Plan
to be adopted by SJI (the "Option Plan"), and at least to receive the following
options (the "Options") to purchase shares of Common Stock of SJI:

(a) Option to purchase 1,400,000 shares of Common Stock, at an exercise price of
1.3 US$ per share. 25% of such options shall vest on the first anniversary of
the commencement of the Executive's employment pursuant to this Agreement so
long as the Executive remains CEO of the Company. The remaining options will
vest in 36 equal monthly installments, on the last date of each of the following
calendar months, from and after the end of the first month thereafter so long as
the Executive remains CEO of the Company.

(b) The number of Options under the Option Plan shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock of SJI resulting from a stock split, reverse stock split, combination or
reclassification of such Common Stock and will otherwise be subject to the terms
of the Stock Option Agreement and the Option Plan.

(c) If the employment of the Executive terminates prior to the full vesting of
the Options, for any reason whatsoever, the unvested portion of the Options
shall be cancelled. Vested options will be exercisable for a period of 3 months
after termination of employment.

(d) For the avoidance of doubt, the terms set forth in this Section 2.2 are in
addition to terms and conditions set forth in the Option Plan as shall be
determined by the SJI's board of directors, in its sole discretion.

(e) For the avoidance of doubt Executive shall be eligible to receive future
grants of stock options pursuant to the Option Plan and the Company's or SJI's
future Employee Stock Option Plans or similar stock-based bonus program
consistent with awards granted to other senior executives and employees of the
Company or SJI.

2.3 Expenses. The Executive will be reimbursed by the Company for all reasonable
business expenses incurred by the Executive in connection with his duties within
previously approved budgets upon submission of a monthly statement of expenses.
This includes, but not only, full use of cellular phone, use of one dedicated
telephone/data line at home, daily newspaper, payments of expenses incurred when
traveling abroad, per diem payments for travel abroad according to the rules set
forth by the Israeli Tax Authorities and others. The Executive shall bear any
tax payments resulting from the aforesaid, to the extant applicable.

2.4 Company Vehicle. The Executive shall be entitled to the use of a Licensing
Class 5 vehicle, as shall be determined by the Company, for which the Company
shall incur all reasonable expenses associated therewith, but excluding personal
traffic fines and the like. The use of such car shall be subject to the
Company's instructions, as may be amended from time to time. The Executive shall
bear any tax payments resulting from the aforesaid, to the extant applicable

2.5 Vacation; Recreation Pay. The Executive shall be entitled to cumulative paid
vacations of 20 days per year. In addition, Executive shall be entitled to sick
leave and Recreation Pay according to applicable law. Executive shall be
entitled to cash redemption of vested vacation upon termination of this
agreement, with or without cause, according to Israeli Labor Law and practice.

2.6 Deductions. The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive shall be net of all amounts
which the Company as employer is required to deduct or withhold from Salary or
other payments to an executive in accordance with statutory requirements
(including, without limitation, income tax, employee contributions and
unemployment insurance contributions).

 

ARTICLE 3
Social Insurance and Benefits

3.1 Managers Insurance. The Company shall insure Executive under an accepted
"Manager's Insurance Scheme", which in each case shall provide insurance in the
event of illness or disability (hereinafter referred to as the "Managers
Insurance") as follows: (I) the Company shall pay an amount equal up to 7.5% of
Executive's Salary towards the Managers Insurance for Executive's benefit and
Disability Insurance and shall deduct 5% from Executive's Salary and pay such
amount towards the Managers Insurance for Executive's benefit (the various
components of the Managers Insurance shall be fixed at the discretion of
Executive); and (ii) the Company shall pay an amount equal to 8 1/3% of
Executive's Salary towards a fund for severance compensation which shall be
payable to Executive upon severance, subject to provisions of Section 3.3
herein. The aforementioned allocations shall be in lieu of severance pay
according to the Israeli Severance Pay Law - 1963.

3.2 Keren Hishtalmut Fund. The Company and Executive shall open and maintain a
Keren Hishtalmut Fund. The Company shall contribute to such Fund an amount equal
to 7-1/2% of each monthly Salary payment, and Executive shall contribute to such
Fund an amount of up to 2-1/2% of each monthly Salary payment. Executive hereby
instructs the Company to transfer to such Fund the amount of Executive's and the
Company's contribution from each monthly Salary payment. Notwithstanding the
above, if the amounts to be contributed to the Keren Hishtalmut Fund will exceed
the amount exempt from tax pursuant to the applicable tax regulations, any
amount so exceeding shall not be transferred to such Fund but shall be added to
the Salary.

3.3 Effect of Termination. Upon termination of this Agreement by either party,
other than in circumstances constituting Cause (as defined below), the Company
shall assign and transfer to the Executive, after Executive has met all of
Executive's obligations hereunder in connection with such termination of
employment, the ownership in the aforesaid Manager's Insurance and Keren
Hishtalmut Fund. In the event that this Agreement is terminated in circumstances
constituting Cause, the Company, in its absolute discretion, may retain its
payments to such funds and release to the Executive only those sums contributed
by Executive to such funds.

3.4 Liability Insurance Indemnification. The Company shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

 

ARTICLE 4
CONFIDENTIALITY

4.1 Maintenance of Confidential Information. The Executive acknowledges that in
the course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or SJI or its respective
affiliates, associates or customers (the "Confidential Information"). For the
purposes of this Agreement, "Confidential Information" includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Executive
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company and SJI are entitled to protect. Accordingly the Executive
covenants and agrees that during the Term and thereafter until such time as all
the Confidential Information becomes publicly known and made generally available
through no action or inaction of the Executive, the Executive will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company, disclose, use or otherwise disseminate the
Confidential Information, directly or indirectly, to any third party.

4.2 Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

(a) is available to the public generally in the form disclosed;

(b) becomes part of the public domain through no fault of the Executive;

(c) is already in the lawful possession of the Executive at the time of receipt
of the Confidential Information; or

(d) is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

4.3 Developments. Any information, technology, technical data or any other thing
or documentation whatsoever which the Executive, either by himself or in
conjunction with any third party, has conceived, made, developed, acquired or
acquired knowledge of during the Executive's employment with the Company or
which the Executive, either by himself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Executive is employed by the Company that is related to conducting research and
clinical study on the use of intravenous gamma globulin as treatment for cancer
shall automatically form part of the Confidential Information and shall become
and remain the sole and exclusive property of the Company. Accordingly, the
Executive does hereby irrevocably, exclusively and absolutely assign, transfer
and convey to the Company in perpetuity all worldwide right, title and interest
in and to any and all Developments and other rights of whatsoever nature and
kind in or arising from or pertaining to all such Developments created or
produced by the Executive during the course of performing this Agreement,
including, without limitation, the right to effect any registration in the world
to protect the foregoing rights. The Company shall have the sole, absolute and
unlimited right throughout the world, therefore, to protect the Developments by
patent, copyright, industrial design, trademark or otherwise and to make, have
made, use, reconstruct, repair, modify, reproduce, publish, distribute and sell
the Developments, in whole or in part, or combine the Developments with any
other matter, or not use the Developments at all, as the Company sees fit.

4.4 Protection of Developments. The Executive does hereby agree that, both
before and after the termination of this Agreement, the Executive shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 4.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the Executive
on documents needed to effect any registration or to apply for or prosecute any
right or protection relating to the Developments, the Executive hereby
designates and appoints the Company and its duly authorized officers and agents
as the Executive's agent and attorney to act for and in the Executive's behalf
and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Executive.

4.5 Fiduciary Obligation. The Executive declares that the Executive's
relationship to the Company is that of fiduciary, and the Executive agrees to
act towards the Company and otherwise behave as a fiduciary of the Company.

4.6 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article 4 will result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

4.7 Reasonable Restrictions. The Executive agrees that all restrictions in this
Article 4 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Executive.



ARTICLE 5
Non-Competition

5.1 Non Competition. Executive agrees and undertakes that he will not, so long
as he is employed by the Company and for a period of 12 months following
termination of his employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company's business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within 12 months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company's Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

5.2 No Solicitation. Executive agrees and undertakes that during the period of
his employment and for a period of 12 months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person (as an employee or consultant) employed by the Company at such time or
during the preceding twelve months, unless such person has been terminated by
the Company, provided however, that such person who is terminated by the Company
may be employed by Executive as described above only after the expiration of
twelve months after the effective date of such termination.

 

ARTICLE 6
termination

6.1 Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Executive.

For the purposes of this Agreement, "Cause" also means that the Executive shall
have:

(a) committed an intentional act of fraud, embezzlement or theft in connection
with the Executive's duties or in the course of the Executive's employment with
the Company;

(b) intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

(c) intentionally or wrongfully disclosed any of the Confidential Information;

(d) made material personal benefit at the expense of the Company without the
prior written consent of the management of the Company;

(e) accepted shares or options or any other gifts or benefits from a vendor
without the prior written consent of the management of the Company;

(f) fundamentally breached any of the Executive's material covenants contained
in this Agreement; or

(g) willfully and persistently, without reasonable justification, failed or
refused to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and after a reasonable
opportunity for the Executive to cure the alleged failure or refusal.

For the purposes of this Agreement, an act or omission on the part of the
Executive shall not be deemed "intentional," if it was due to an error in
judgment or negligence, but shall be deemed "intentional" if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

For the purposes of this Agreement, "Disability" shall mean any physical or
mental illness or injury as a result of which Executive remains absent from work
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period. Disability shall occur upon the end of such
six-month period.

6.2 Severance for Termination With Cause. If the Company terminates the
Executive's employment for Cause, then the Company will not be obligated to pay
the Executive any severance payments or provide any notice whatsoever to the
Executive.

6.3 Termination Without Cause. Either the Executive or the Company may terminate
the Executive's employment without Cause, for any reason whatsoever, with 30
days notice within the first year of the Executive's engagement and with 90 days
prior written notice thereafter.

6.4 The Notice Period.

(a) During the period following the notice of termination (the "Notice Period"),
Executive shall cooperate with the Company and use his best efforts to assist
the integration into the Company's organization of the person or persons who
will assume Executive's responsibilities.

(b) This Agreement shall remain in full force and effect until the end of the
Notice Period and there shall be no change in Executive's compensation terms or
any of his obligations hereunder during such Notice period.

(c) Notwithstanding sub-section (b)_above, during the Notice Period the Company
may, at its discretion, relieve Executive of his position, upon which Executive
shall leave the Company. Such actions shall not derogate in any way or manner
whatsoever from Executive's rights to receive the Salary until the end of the
Notice period.

6.5 Limitation of Damages. It is agreed that in the event of termination of
employment, neither the Company, nor the Executive shall be entitled to any
notice, or payment in excess of that specified in this Article 6.

6.6 Return of Materials. Within three (3) days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
"assets" include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Executive either for the purpose of
performing the employment services hereunder or for any other reason. The
Executive acknowledges that the Confidential Information and the assets are
proprietary to the Company, and the Executive agrees to return them to the
Company in the same condition as the Executive received such Confidential
Information and assets.

6.7 Effect of Termination. Sections 3.3, 3.4, 4, 5 and 6.6 hereto shall remain
in full force and effect after termination of this Agreement, for any reason
whatsoever.

 

 

ARTICLE 7
Mutual Representations

7.1 Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (I) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

7.2 The Company represents and warrants to Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (I) will not constitute a default under or
conflict with any agreement of other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person of entity.

7.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

ARTICLE 8
notices

8.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

(a) in the case of the Company, to:

GAMMACAN, LTD.


Dinur 36, Kfar Saba, Israel
Attn: _______
Fax: ________



with a copy to

Ori Rosen, Adv.
Danziger, Klagsbald, Rosen & Co.
7 Menachem Begin Street
Ramat Gan 52521, Israel
Fax: 972-3-752-7373
Email: ori@danklaw.co.il

(b) and in the case of the Executive, to the Executive's last residence address
known to the Company.

8.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

ARTICLE 9
GENERAL

9.1 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the employment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

9.2 Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

9.3 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

9.4 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

9.5 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

9.6 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

9.7 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

9.8 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

9.9 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

9.10 Time. Time shall be of the essence of this Agreement.

9.11 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the state of Israel applicable therein, and each of
the parties hereto expressly attorns to the jurisdiction of the courts of the
state of Israel. The sole and exclusive place of jurisdiction in any matter
arising out of or in connection with this Agreement shall be the applicable
Tel-Aviv court.

9.12 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Executive and the personal
legal representatives of the Executive.

 

[Remainder of this page left intentionally blank]

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

GAMMACAN, LTD.



Per: /s/ signed
Name:
Title:

/s/ Dan J. Gelvan


Dan J. Gelvan